546 S.E.2d 110 (2000)
353 N.C. 267
Edwin B. PEACOCK, Jr., Plaintiff, for the benefit of the taxpayers of the City of Charlotte
v.
George SHINN, individually and George Hill Sports of Florida, Inc., Charlotte Hornets NBA Limited Partnership, Shinn Enterprises, Incorporated; and City of Charlotte; and, Auditorium-Coliseum-Convention Center Authority of the City of Charlotte.
No. 442P00.
Supreme Court of North Carolina.
December 20, 2000.
Edwin B. Peacock, Jr., Pro Se.
Roy H. Michaux, Jr., John H. Carmichael, Charlotte, for Shinn, Shinn Sports of Fla, Horn., for George Shinn, George Shinn Sports of Florida, Inc., Charlotte Hornets NBA Limited Partnership and Shinn Enterprises Inc.
Robert E. Hagemann, Assistant City Attorney, for City of Charlotte.
Prior report: 139 N.C.App. 487, 533 S.E.2d 842.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals filed by the Plaintiff Pro Se in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Respondents, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 20th day of December 2000."
Upon consideration of the petition filed by Plaintiff Pro Se in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 731, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 20th day of December 2000."